   Case: 4:20-cv-01919-AGF Doc. #: 3 Filed: 03/02/21 Page: 1 of 3 PageID #: 23




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                      )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:20-CV-1919 AGF
                                                 )
CO1, et al.,                                     )
                                                 )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on its own motion. On January 29, 2021, the Court

directed plaintiff to file an amended complaint within twenty-one days. ECF No. 2. Plaintiff has

failed to comply. Therefore, for the reasons discussed below, this action will be dismissed without

prejudice. See Fed. R. Civ. P. 41(b).

                                          Background

       Plaintiff, who identifies himself as a sovereign citizen, is a self-represented litigant who

filed this civil action on December 21, 2020. Plaintiff’s complaint was handwritten on two pages

of notebook paper and named the following defendants in their official and individual capacities:

CO1; CO2; Sg. Wells; LT; Captain; Corporal; Caseworker; Caseworker; FUM; CCA; Assist

Superintendent; Superintendent; Assist Warden; Warden; IPO ERDCC; Director P&P; Assist

Director P&P; Assist Att General; Att General; MODOC; ERDCC; LT Governor; and Governor.

The complaint was one of more than one hundred and thirty (130) civil rights actions that plaintiff

filed in this Court since September of 2020.
   Case: 4:20-cv-01919-AGF Doc. #: 3 Filed: 03/02/21 Page: 2 of 3 PageID #: 24




       Plaintiff alleged his claims in their entirety as follows:

       This is the meal loaf they keep giving me[.] [T]hey know something is serious[ly]
       wrong with me. Dr. Ferguson told them not to give me nomore [sic] of that meal
       loaf[.] [T]hey do. I can’t do it[.] [I]t’s killing me. I [am] puking blood [and] shitting
       blood. Don’t feel good at all. [T]hese things been sitting in the frezzer [sic] for
       months no good. They smell and look like dog food. Discolored. Not right for
       human consump[tion].

ECF No. 1 at 2. Plaintiff provided no additional facts and did not indicate the relationship between

the defendants and his statement of the claim.

       On January 29, 2021, the Court directed plaintiff to file an amended complaint. ECF No.

2. In so doing, the Court noted plaintiff’s complaint was subject to dismissal because he did not

explain how his rights were violated, who purportedly violated his rights, and how the named

defendants were directly involved in or personally responsible for the meals he received during

incarceration or that they were aware of any dangers to his health as a result of the food. Plaintiff

was given twenty-one days in which to file an amended complaint. Plaintiff was also directed to

either file a motion to proceed in forma pauperis on a Court-provided form or pay the full $402

filing fee. He was advised that failure to respond would result in the dismissal of this action without

prejudice and without further notice.

                                             Discussion

       As stated above, on January 29, 2021, the Court ordered plaintiff to file an amended

complaint and motion to proceed in forma pauperis within twenty-one days. The filings were due

on February 19, 2021. Plaintiff did not file an amended complaint or a motion to proceed in forma

pauperis as directed. Plaintiff did not pay the Court’s filing fee. Further, he has not filed a motion

with the Court seeking an extension of time in which to comply. Under Rule 41(b), an action may

be dismissed for failure to comply with a court order. See Fed. R. Civ. P. 41(b). See also Brown v.

Frey, 806 F.2d 801, 803 (8th Cir. 1986) (stating that district court may dismiss a self-represented

                                                  2
   Case: 4:20-cv-01919-AGF Doc. #: 3 Filed: 03/02/21 Page: 3 of 3 PageID #: 25




litigant’s action for failure to comply with a court order on its own initiative). Because plaintiff

has not complied with the Court’s order of January 29, 2021, or filed any motion seeking an

extension of time in which to comply, the Court will dismiss this action without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for failure

to comply with the Court’s order of January 29, 2021. See Fed. R. Civ. P. 41(b). A separate order

of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 2nd day of March, 2021.




                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE




                                                 3
